Dissenting Opinion by
Judge Blatt :
I must respectfully dissent.
I believe that PennDOT exceeded-its statutory authority here because the effect of its regulations is to impose a fine on the appéllaht for an excessive weight violation when he, in actuality, committed a non-weight violation.; PennDOT has been given authority to issue special permits for vehicles which exceed-the maximum *440size or the máximum weight specified in the statute. Section 4961(a)(2) of the Vehicle Code, 75 Pa. C. S. §4961 (a) (2). This authority is expressed in the disjunctive and I do not believe that non-weight related violations concerning the use of pilot cars and oversize load signs are sufficient to justify the inordinate fines for exceeding weight restrictions which have been imposed in this ease. Here, the appellant had obtained a valid weight permit and it seems to me to be an abuse of discretion for PennDOT to invalidate that permit on factors related only to the size of the vehicle. I would therefore reverse the court below.